Order entered July 9, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01688-CV

                   MAXIMUSALLIANCE PARTNERS, LLC, Appellant

                                               V.

                               DAN FABER, ET AL., Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-11-16379-H

                                           ORDER
       We GRANT appellees’ June 25, 2014 unopposed second motion for an extension of time

to file a brief. Appellees shall file their brief on or before July 28, 2014. We caution appellees

that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE